PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           

In re Application of
El Haddad, et al.
Application No. 15/420,052
Filed:  January 30, 2017
Attorney Docket Number: 
338718-US-CNT
:
:    
:           ON PETITION
:             
:
:


This is a sua sponte decision, withdrawing the holding of abandonment.

This application was held abandoned On March 31, 2021, after the examiner concluded that the period for seeking court review after the mailing of the “Decision on Appeal” on March 31, 2021, by Board of Patent Appeals and Interference expired.  The record reflects that a Notice of Abandonment was mailed on April 5, 2021, informing applicant that the application is held abandoned for the aforementioned reason.

As to the time period for seeking court review after the mailing of a “Decision on Appeal”, it is noted that 37 CFR 90.3(a) provides:
(a) Filing deadline. 
(1) For an appeal under 35 U.S.C. 141. The notice of appeal filed pursuant to 35 U.S.C. 142 must be filed with the Director of the United States Patent and Trademark Office no later than sixty-three (63) days after the date of the final Board decision. Any notice of cross-appeal is controlled by Rule 4(a)(3) of the Federal Rules of Appellate Procedure, and any other requirement imposed by the Rules of the United States Court of Appeals for the Federal Circuit. 
(2) For a notice of election under 35 U.S.C. 141(d). The time for filing a notice of election under 35 U.S.C. 141(d) is governed by 35 U.S.C. 141(d). 
(3) For a civil action under 35 U.S.C. 145 or 146. 
(i) A civil action must be commenced no later than sixty-three (63) days after the date of the final Board decision. 
(ii) The time for commencing a civil action pursuant to a notice of election under 35 U.S.C. 141(d) is governed by 35 U.S.C. 141(d). 

It is noted that 37 CFR 41.54 provides:
37 CFR 41.54  Action following decision.
ex parte reexamination proceeding passes to the examiner, subject to appellant's right of appeal or other review, for such further action by appellant or by the examiner, as the condition of the application or patent under ex parte reexamination proceeding may require, to carry into effect the decision. 
It is further noted that section 1214 of the Manual of Patent Examining Procedure (MPEP) provides:
After an appeal to the Board has been decided, a copy of the decision is provided to appellant and placed in IFW. The 63-day time period for filing an appeal or commencing a civil action under 37 CFR 90.3, or the two month period for filing a request for rehearing under 37 CFR 41.52, begins to run from the “MAIL DATE” if the decision is provided by paper delivery, or the “NOTIFICATION DATE” if the decision is provided by electronic delivery, as shown on the FORM PTOL-90A attached to the decision. The application is returned to the Technology Center electronically via a change in the PALM status code reflecting the decision of the Board. If the Board decision affirms or affirms in part the decision of the examiner, the examiner must await the expiration of this two month period before taking any further action. 
A review of the application file record reveals that the period during which applicant can take further action in the application or during which the examiner may take action in the application has not yet expired.  Based on the aforementioned, it appears that the application was improperly held abandoned on April 5, 2021.

In view of the foregoing, the holding of abandonment is WITHDRAWN. The Notice of Abandonment is vacated.  Applicant is informed that no time period running against the application is tolled by this decision or by the premature imposition of the holding of abandonment.

The application is referred to Technology Center Art Unit 2472 to await applicant’s appropriate action given the “Decision on Appeal” affirming the examiner. 

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET